      Case 8:19-cv-00232-JSM-AAS Document 25 Filed 05/06/19 Page 1 of 2 PageID 122

                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION


 SHAWNDRA FAISON,

            Plaintiff,

 v.                                                        CASE NO.        8:19-cv-00232-JSM-AAS

 EEG, INC. d/b/a EMPIRE BEAUTY SCHOOL,

            Defendant.

                         JOINT STIPULATION OF DISMISSAL WITH PREJUDICE


                   COMES NOW the Plaintiff, Shawndra Faison, and the Defendant, EEG, Inc. d/b/a

Empire Beauty School, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), by and through their undersigned

counsel, hereby stipulate to dismiss, with prejudice, each claim and count therein asserted by Plaintiff

against the Defendant, in the above styled action, with Plaintiff and Defendant to bear their own

attorney’s fees, costs and expenses.

      By:

      /s/Amanda J. Allen, Esq.                             /s/ Karl E. Pearson, Esq.
      Amanda J. Allen, Esquire                             Karl E. Pearson, Esquire
      Florida Bar No. 98228                                Florida Bar No. 438669
      Amanda@TheConsumerProtectionFirm.com                 kpearson@pdmplaw.com
      William Peerce Howard, Esq.                          Pearson Doyle Mohre & Pastis LLP
      Florida Bar No. 0103330                              485 North Keller Road, Suite 401
      Billy@TheConsumerProtectionFirm.com                  Maitland, FL 32751
      The Consumer Protection Firm, PLLC                   Tele: (407) 636-3897
      4030 Henderson Blvd.
      Tampa, FL 33629
      Tele: (813) 500-1500                                 William S. Gyves (pro hac vice)
      Fax: (813) 435-2369                                  Kelley Drye & Warren LLP
                                                           101 Park Avenue
      Attorneys for Plaintiff                              New York, NY 10178
                                                           Tele: (212) 808-7800
                                                           Fax: (212) 808-7897
                                                           wgyves@kelleydrye.com
   Case 8:19-cv-00232-JSM-AAS Document 25 Filed 05/06/19 Page 2 of 2 PageID 123



                                                         Lauri A. Mazzuchetti (pro hac vice)
                                                         Glenn T. Graham (pro hac vice)
                                                         Kelley Drye & Warren LLP
                                                         One Jefferson Road
                                                         Parsippany, NJ 07054
                                                         Tele: (973) 503-5900
                                                         Fax: (973) 503-5950
                                                         lmazzuchetti@kelleydrye.com
                                                         ggraham@kelleydrye.com

                                                         Attorneys for Defendant


                                  CERTIFICATE OF SERVICE

      I certify that on May 6, 2019, a copy of the foregoing document was served on all counsel of
record via CM/ECF.



                                           s/Amanda J. Allen, Esq.
                                              Amanda J. Allen, Esquire
                                              Florida Bar No. 98228
                                              Amanda@TheConsumerProtectionFirm.com
                                              Shenia@TheConsumerProtectionFirm.com
                                              THE CONSUMER PROTECTION FIRM, PLLC
                                              4030 Henderson Blvd.
                                              Tampa, FL 33629
                                              Tele: (813) 500-1500
                                              Fax: (813) 435-2369
                                              Attorney for Plaintiff
